Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 11/1/2019, in which, claims 1-17 are pending. Claims 1, 9, and 17 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 11/1/2019 are accepted.

Specification
The disclosure filed on 11/1/2019 is accepted.

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Sano (US 20100235390 A1)) discloses performing database searches in multiple tables based on a query including multiple pieces of information regarding an identity of a person (Sano: Figs: 4-9, ¶3, ¶54, ¶60-¶62).  NPL reference Yan ("Performing group-by before join/spl lsqb/query processing/spl rsqb" Proceedings of 1994 IEEE 10th International Conference on Data Engineering. IEEE, 1994) teaches creating a query to search multiple tables for same field. 
none of the prior arts taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious: “perform, in accordance with whether the first data table and the second data table include a same key, determination of whether the individual is identified based on a combination of the first information and the second information to be included in a response to the access request” recited in claim 1.
Independent claims 9 and 17 recite substantially the same features and are allowable for the aforementioned rationale.

The closest prior art made of record are:
Sano (US 20100235390 A1)) discloses performing database searches in multiple tables based on a query including multiple pieces of information regarding an identity of a person (Sano: Figs: 4-9, ¶3, ¶54, ¶60-¶62). 
NPL reference Yan ("Performing group-by before join/spl lsqb/query processing/spl rsqb" Proceedings of 1994 IEEE 10th International Conference on Data Engineering. IEEE, 1994) teaches creating a query to search multiple tables for same field. 
US 20200137109 A1 is considered pertinent because it discloses blocking results of a query from being returned. 
US 20200142941 A1 is considered pertinent because it discloses a query that allows searching multiple databases/tables. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432